DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2-3, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, a first wiring, a second wiring, a third wiring, and a fourth wiring which outputs a signal, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to the fourth wiring, wherein the other of the source electrode and the drain electrode of the first transistor is electrically connected to the second wiring through a first conductive layer, wherein one of a source electrode and a drain electrode of the second transistor is electrically connected to the fourth wiring, wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to the third wiring, wherein, in the first transistor, an area where a gate electrode and the one of the source electrode and the drain electrode overlap with each other is larger than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, wherein, in the second transistor, an area where a gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, wherein the first wiring includes a first opening portion, wherein the second wiring includes a second opening portion, wherein the first conductive layer includes a region overlapping with the first opening portion.
Regarding claims 4-5, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, a third transistor, a first wiring, a second wiring, a third wiring, and 
Regarding claims 6-7, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, a first clock signal line, a second clock signal line, a power supply line, and a wiring which outputs a signal, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to the wiring, wherein the other of the source electrode and the 
Regarding claim 8, the prior art of record does not teach semiconductor device comprising: a first transistor, a second transistor, and a third transistor, wherein, in the first transistor, one of a source and a drain is electrically connected to a scan line, and the other of the source and the drain is electrically connected to a first wiring, wherein, in the second transistor, one of a source and a drain is electrically connected to the scan line, and the other of the source or drain is electrically connected to a second wiring, wherein, in the third transistor, one of a source and a drain is electrically connected to a gate of the first transistor, and the other of the source and the drain is electrically connected to the second wiring, wherein an area where a first conductive layer including a function as a gate of the first transistor and a second conductive layer including a function as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer including a function as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer including a function as a gate 
Regarding claim 10, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, and a third transistor, wherein, in the first transistor, one of a source and a drain is electrically connected to a scan line, and the other of the source and the drain is electrically connected to a first wiring, wherein, in the second transistor, one of a source and a drain is electrically connected to the scan line, and the other of the source or drain is electrically connected to a second wiring, wherein, in the third transistor, one of a source and a drain is electrically connected to a gate of the first transistor, and the other of the source and the drain is electrically connected to the second wiring, wherein, in the fourth transistor, one of a source and a drain is electrically connected to a gate of the third transistor, and the other of the source and the drain is electrically connected to the second wiring, wherein an area where a first conductive layer including a function as a gate of the first transistor and a second conductive layer including a function as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer including a function as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer including a function as a gate of the second transistor and the second conductive layer including a function as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth 
Regarding claim 11, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, and a third transistor, wherein, in the first transistor, one of a source and a drain is electrically connected to a scan line, and the other of the source and the drain is electrically connected to a first wiring, wherein, in the second transistor, one of a source and a drain is electrically connected to the scan line, and the other of the source or drain is electrically connected to a second wiring, wherein, in the third transistor, one of a source and a drain is electrically connected to a gate of the first transistor, and the other of the source and the drain is electrically connected to the second wiring, wherein, in the fourth transistor, one of a source and a drain is electrically connected to a gate of the third transistor, and the other of the source and the drain is electrically connected to the second wiring, wherein a clock signal is supplied to the first wiring, wherein a power supply potential is supplied to the second wiring, wherein an area where a first conductive layer including a function as a gate of the first transistor and a second conductive layer including a function as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer including a function as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer including a function as a gate of the second transistor and the second conductive layer including a function as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth conductive layer and a fifth conductive layer including a function .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHU VU/Primary Examiner, Art Unit 2871